


110 HR 2203 IH: Improving Supplemental Education by

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2203
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. McKeon (for
			 himself, Mr. Hoekstra,
			 Mr. Bishop of Utah,
			 Mr. Walberg,
			 Mr. Fortuño,
			 Mr. Boehner,
			 Mr. Wilson of South Carolina,
			 Mr. Boustany, and
			 Mr. Marchant) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to increase student access and participation in supplemental educational
		  services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Supplemental Education by
			 Ensuring Parental Awareness Act.
		2.Increasing
			 student access and participation in supplemental educational
			 servicesSection 1116(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) is
			 amended—
			(1)in
			 paragraph (1) by striking subparagraph (E) and inserting the following:
				
					(E)Public school
				choice and supplemental education services
						(i)In
				generalIn the case of a school identified for school improvement
				under this paragraph, the local educational agency shall, not later than the
				first day of the school year following such identification, provide all
				eligible students enrolled in the school with the option—
							(I)to transfer to
				another public school served by the local educational agency and described in
				clause (ii), which may include a public charter school, that has not been
				identified for school improvement under this paragraph, unless such an option
				is prohibited by State law; and
							(II)to receive
				supplemental educational services, available consistent with subsection
				(e)(1).
							(ii)Special
				ruleIn providing students the option to transfer to another
				public school under clause (i)(I), the local educational agency shall give
				priority to the lowest achieving children from low-income families, as
				determined by the local educational agency for purposes of allocating funds to
				schools under section
				1113(c)(1).
						;
			(2)in paragraph (10)(A) by striking
			 spend an amount equal to and inserting set aside and
			 spend; and
			(3)in paragraph (10)
			 by inserting after subparagraph (D) the following:
				
					(E)FundingThe funds described in subparagraph (A)
				shall be made available for the year in which the funding is set aside or
				otherwise allocated and shall, notwithstanding section 1127(a), remain
				available until such funds are expended (subject to section 421(b) of the
				General Education Provisions Act) on supplemental educational services under
				subsection (e), transportation costs under paragraph (9), or parent outreach
				and assistance under paragraph (10)(C), unless—
						(i)the local educational agency has provided
				the State educational agency with evidence satisfactory to the State
				educational agency that at least 75 percent of the students eligible for
				supplemental educational services have received or affirmatively declined those
				services; or
						(ii)the State educational agency approves a
				local educational agency request to spend a lesser amount based on a State
				review of the agency's demonstrated success in—
							(I)making significant progress in meeting the
				requirements of clause (i);
							(II)partnering with
				community-based organizations and other groups to help inform eligible students
				and their families of the availability of supplemental educational services;
							(III)ensuring that
				all eligible students are able to sign up for supplemental educational services
				throughout the course of the school year and the summer; and
							(IV)meeting the
				requirements of subsection (e)(2)(E) and
				(e)(2)(F).
							.
			3.Ensuring
			 accountability and provider effectiveness and expanding resources for State and
			 local implementation of supplemental educational services
			(a)Funds for school
			 improvementSection 1003(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(b)) is
			 amended—
				(1)in
			 paragraph (1) by striking or at the end;
				(2)in
			 paragraph (2) by striking the period at the end and inserting ;
			 or; and
				(3)by adding at the
			 end the following:
					
						(3)may reserve up to
				1 percent to carry out the responsibilities under section 1116(e)(4).
						.
				(b)Funds for
			 transportation and supplemental educational servicesSection
			 1116(b)(10) of that Act (20 U.S.C. 6316(b)(10)) is amended by inserting after
			 subparagraph (E) (as added by section 2 of this Act) the following:
				
					(F)Increased focus
				on parental involvementFor
				any fiscal year, a local educational agency may spend an amount up to 0.2
				percent of its allocation under subpart 2 on implementing the parent outreach
				and assistance requirements of subsection (b)(6)(F) and subsection (e)(2), with
				such funds counting toward meeting the requirements of subparagraph (A).
					.
			4.Ensuring students
			 have fair options in selecting a supplemental educational services provider of
			 their choiceSection 1116(e)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is
			 amended—
			(1)in paragraph
			 (2)(A)—
				(A)by inserting after
			 parents the following: , at the beginning of the school
			 year following the school’s failure to make adequate yearly progress,;
			 and
				(B)by amending clause
			 (iii) to read as follows:
					
						(iii)a brief description of the services,
				including minimum qualifications required by the provider for their instructors
				that provide direct instruction to students, and demonstrated effectiveness of
				each such
				provider;
						.
				(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (C) by striking and at the end;
				(B)in subparagraph (D)
			 by striking the period at the end and inserting a semicolon; and
				(C)after subparagraph
			 (D) by adding the following:
					
						(E)choose an approved provider or providers,
				using a fair, open, and objective process, to operate on site in the school or
				schools identified under paragraphs (1), (7), or (8) of subsection (b) free of
				charge, or for a reasonable fee, on the same basis and terms as are available
				to other groups that seek access to the school building;
						(F)provide approved providers with appropriate
				logistical information, including information on the procedures parents must
				follow in obtaining supplemental educational services for their children;
				and
						(G)conduct quality
				parental outreach campaigns to increase the number of students that receive
				supplemental educational
				services.
						;
				(3)in paragraph
			 (4)—
				(A)by striking
			 subparagraph (D) and inserting the following:
					
						(D)develop, implement not later than 1 year
				after the date of enactment of this subparagraph, and publicly report
				(including an annual report to the Secretary on the implementation of this
				subparagraph) on standards and techniques that—
							(i)are for monitoring
				the quality and effectiveness of the services offered by approved providers
				under this subsection and for withdrawing approval from providers that fail,
				for 2 consecutive years, to contribute to increasing the academic proficiency
				of students served under this subsection as described in subparagraph (B);
				and
							(ii)use valid and
				reliable methods that are consistent with relevant, nationally recognized
				professional standards that—
								(I)are administered
				to all students enrolled in supplemental educational services under this
				subsection;
								(II)are supplemented
				with additional criteria, such as—
									(aa)local educational agency evaluations of the
				supplemental educational services provided under this subsection;
									(bb)student, parent, principal, or teacher
				satisfaction with the provider, except that, if a State elects to include this
				criterion in the State evaluation system, the satisfaction levels shall be
				measured by a survey that uniformly evaluates all such providers in the State;
				and
									(cc)the
				attendance rates of the students enrolled in the supplemental educational
				services offered by the provider under this subsection; and
									(III)measure
				individual student academic achievement in mathematics, and in reading or
				language arts, as measured by progress toward meeting challenging State student
				academic achievement standards under section 1111(b), or as measured by
				progress on other valid individual student assessment instruments, as a result
				of the provision of supplemental educational
				services;
								.
				(B)in subparagraph
			 (E) by striking the period at the end and inserting a semicolon; and
				(C)after subparagraph
			 (E) by inserting the following:
					
						(F)monitor each local
				educational agency that serves as an approved provider to ensure the local
				educational agency is in compliance with paragraph (2) and, if the State
				educational agency determines (which may be based on complaints filed by
				eligible providers, parents, or other entities) that the local educational
				agency is not in compliance—
							(i)withdraw approval
				from the local educational agency for the following year; or
							(ii)designate a
				third-party entity to carry out the responsibilities under paragraph (2);
							(G)establish a fair mechanism for the removal
				of a provider who is subject to repeat complaints submitted by parents, school
				personnel, or the local educational agency, after a full independent
				investigation of the complaints and right of appeals;
						(H)provide—
							(i)guidelines to each
				local educational agency on the enrollment forms used to enroll students for
				supplemental educational services under this subsection, which shall
				include—
								(I)the baseline of
				information the local educational agency is required to provide to parents;
				and
								(II)a sample form for
				the local educational agency; and
								(ii)technical
				assistance to each local educational agency regarding the enrollment process,
				in an effort to streamline the enrollment process for parents;
							(I)ensure that the enrollment process is fair
				to all providers of supplemental educational services;
						(J)if the State educational agency determines
				appropriate, require a local educational agency to employ different methods to
				reach students regarding the availability of supplemental educational services
				under this subsection, including—
							(i)sending enrollment
				forms home with students;
							(ii)posting the
				enrollment form online; and
							(iii)allowing parents
				to obtain enrollment forms at the school of the students eligible for
				supplemental educational services under this subsection;
							(K)if the State educational agency determines
				appropriate, use a portion of the funds available under subsection (b)(10) to
				provide, on behalf of rural local educational agencies that serve schools
				required to offer supplemental educational services under this subsection,
				incentives for providers to provide supplemental educational services under
				this subsection to students in rural local educational agencies,
				including—
							(i)providing
				technical assistance to providers, including those offering supplemental
				educational services through distance learning; and
							(ii)providing
				assistance to community based organizations with the approval process to become
				supplemental educational services providers, as well as with the contracting
				process with local educational
				agencies.
							.
				5.Requiring greater
			 transparency of data related to supplemental educational services
			(a)State report
			 cardsSection 1111(h)(1)(C)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C))
			 is amended—
				(1)in clause (vii) by
			 striking and at the end;
				(2)in
			 clause (viii) by striking the period at the end and inserting ;
			 and; and
				(3)by
			 adding at the end the following:
					
						(ix)for the prior
				school year—
							(I)the number of students eligible to
				participate in public school choice and supplemental educational services;
							(II)the actual number
				of students who participated;
							(III)the total amount
				of funds expended for supplemental educational services; and
							(IV)the total amount
				of funds expended for transportation related to public school
				choice.
							.
				(b)LEA report
			 cardsSection 1111(h)(2)(B)(i) of that Act (20 U.S.C.
			 6311(h)(2)(B)(i)) is amended—
				(1)in subclause (I),
			 by striking and at the end; and
				(2)by adding at the
			 end the following:
					
						(III)the information described in subparagraph
				(C)(ix), relating to student participation in public school choice and
				supplemental educational services;
				and
						.
				(c)Annual State
			 reportSection 1111(h)(4)(F) of that Act (20 U.S.C.
			 6311(h)(4)(F)) is amended to read as follows:
				
					(F)for the prior school year—
						(i)the
				number of students eligible to participate in public school choice and
				supplemental educational services;
						(ii)the actual number
				of students who so participated;
						(iii)the total amount
				of funds expended for supplemental educational services; and
						(iv)the total amount
				of funds expended for transportation related to public school choice;
				and
						.
			6.Expanding
			 research and evaluation of supplemental educational services effectiveness at
			 the national levelSection
			 1501(a)(2)(I)(iv) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6491(a)(2)(I)(iv)) is amended to read as follows:
			
				(iv)The number of
				students who received supplemental educational services, the criteria used by
				the States to determine the quality of providers, the kinds of services that
				are available and utilized, the costs associated with implementing this option,
				and the impact of receiving supplemental educational services on student
				achievement, using criteria for success to evaluate such impact, including
				criteria consistent with scientifically-based
				research.
				.
		7.Supplemental
			 educational services for students with disabilities and students who are
			 limited English proficient
			(a)In
			 generalSection 1501(a)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491(a)(2)) is
			 amended—
				(1)by redesignating
			 subparagraph (O) as subparagraph (P); and
				(2)by inserting after
			 subparagraph (N) the following:
					
						(O)The extent to which
				students with disabilities and students with limited English proficiency are
				represented as compared to all students receiving supplemental educational
				services.
						.
				(b)State
			 educational agency responsibilitiesSection 1116(e)(4) of that
			 Act (20 U.S.C. 6316(e)(4)), as amended by this Act, is further amended—
				(1)in subparagraph
			 (K) by striking the period at the end and inserting ; and;
			 and
				(2)by adding at the
			 end the following:
					
						(L)ensure that, in each area served by a local
				educational agency in the State that informs the State educational agency of
				the local educational agency's need to provide supplemental educational
				services under this subsection to children who are limited English proficient
				or children with disabilities, the list of approved providers includes a choice
				of 2 or more providers with sufficient capacity to provide effective services
				for children who are limited English proficient or children with disabilities,
				respectively.
						.
				(c)Amounts for
			 SESSection 1116(e)(6) of that Act (20 U.S.C. 6316(e)) is
			 amended—
				(1)by striking
			 (A) and (B) and inserting (i) and
			 (ii), respectively;
				(2)by inserting
			 (A) before The amount; and
				(3)by adding at the
			 end the following:
					
						(B)Amounts for
				special populationsNotwithstanding subparagraph (A), the
				amount that a local educational agency shall make available for supplemental
				educational services for students with disabilities, limited English proficient
				students, and students in local educational agencies that are eligible for
				assistance under section 6211 or 6221 of this Act, shall equal 200 percent of
				the amount determined in subparagraph (A)(i), except that no student shall
				receive more than the actual costs of the supplemental educational services
				received by the
				child.
						.
				8.A
			 local educational agency that needs improvement is not eligible to be a
			 provider of supplemental educational servicesSection 1116(e)(12)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(e)(12)(B)) is amended by
			 inserting after or a local educational agency the following:
			 (but such term does not include a local educational agency that has been
			 identified for improvement or corrective action).
		
